UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

MAY 22

2002

Ms. Kitty Littlejohn
Division Director
Division of Appropriation Control
Office of Management and.Finance
State of Louisiana Department of
Education
Post Office Box 94064
Baton Rouge, Louisiana 70804-9064
Dear Ms. Littlejohn;
This is in response to your letter to the U.S. Department of Education's Office of Special
Education Programs (OSEP) in which you request approval to add program income to funds
committed to the State of Louisiana's grant under Part B of the Individuals with Disabilities
Education Act (Part B). It is our understanding that the program income in question was
• generated as a result of registration fees assessed on participants at conferences conducted by the
•State of Louisiana Department of Education.
In accordance with the Education Department General Administrative Regulations at 34 CFR
§80.25(g)(2), and based upon your request of.January 6, 2002, OSEP approves your request to
.add the program income to the Part B grant award. As stated in your request, the program
income will be used for the purposes and under the conditions of the grant agreement to Which
they apply.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs

400 MARYLAND AVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov

Our mission is to e n s u r e e q u a l a c c e s s to education a n d to promote educational excellence throughout the Nation.

